PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/829,423
Filing Date: 25 Mar 2020
Appellant(s): DURING, Matthew



__________________
JEFFREY S. STEEN
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12 April 2021.

13 November 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al. (Sleep 2008, 31 (5), 659-672) in view of Abad et al. (Nature and Science of Sleep 2017, 9, 39-57).
Walsh (Sleep 2008, 31 (5), 659-672) teaches (Abstract) that gaboxadol is a slow wave sleep (SWS) enhancing drug.
Walsh teaches that gaboxadol is administered in a daily dose of 15 mg, which is within the range of instant claims 2-4, 8, 10.
Further, 15 mg gaboxadol corresponds to a dose of 0.25 mg/kg for a human patient weighing 60 kg, which is within the range of instant claim 5.
Walsh teaches that gaboxadol is administered once a day, as in instant claims 6.
Walsh teaches that gaboxadol (GBX) 15 mg enhances SWS in human patients with sleep restriction (page 660, left column, fourth paragraph, results in Table 2, page 665, also page 668, under Discussion, Table 5, page 670). Walsh teaches (Table 3, page 667) that administration of GBX 15 mg resulted in subjects feeling refreshed upon awakening, which is consistent with the method providing improvement in the next day functioning of the patient (based on Appellant’s definition, Specification, page 18, “"Improvement in next day functioning" refers to improvement after waking from an overnight sleep period wherein the beneficial effect of 
Walsh also teaches that GBX has consistently increased SWS/SWA in a dose-related manner, in adult and elderly healthy subjects and in primary insomnia patients (page 660, left column, last 3 lines of the fourth paragraph).
Walsh does not teach a method of treating narcolepsy in a patient in need thereof with gaboxadol, as in the instant claims.

Abad (Nature and Science of Sleep 2017, 9, 39-57) teaches that SWS-enhancers are effective to treat narcolepsy.
Abad teaches (page 52, left column, second paragraph) that narcolepsy is associated with sleep fragmentation, frequent awakenings, and stage shifts; disrupted nocturnal sleep may add to daytime fatigue. Abad teaches that drugs that promote slow-wave sleep could be helpful to treat narcolepsy. Abad specifically teaches gaboxadol, a selective extrasynaptic GABAA agonist (page 52, left column, second paragraph lines 10-12) and SWS enhancer could be helpful to treat narcolepsy.
Abad teaches that SWS-enhancer sodium oxybate (SXB) was found to be effective in treating narcolepsy in a clinical trial in children with cataplexy (page 52, right column, third paragraph).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Walsh and Abad in a method of treating narcolepsy with gaboxadol. The person of ordinary skill in the art would have been 
As such, claims 1-10 are rejected as prima facie obvious.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al. (Sleep 2008, 31 (5), 659-672) in view of Mignot et al. (Sleep 2005, 28 (6), 754-763).
Walsh (Sleep 2008, 31 (5), 659-672) teaches (Abstract) that gaboxadol is a slow wave sleep (SWS) enhancing drug.
Walsh teaches that gaboxadol is administered in a daily dose of 15 mg, which is within the range of instant claims 2-4, 8, 10.
Further, 15 mg gaboxadol corresponds to a dose of 0.25 mg/kg for a human patient weighing 60 kg, which is within the range of instant claim 5.
Walsh teaches that gaboxadol is administered once a day, as in instant claims 6.
Walsh teaches that gaboxadol (GBX) 15 mg enhances SWS in human patients with sleep restriction (page 660, left column, fourth paragraph, results in Table 2, page 665, also page 668, under Discussion, Table 5, page 670). Walsh teaches (Table 3, page 667) that administration of GBX 15 mg resulted in subjects feeling refreshed upon awakening, which is consistent with the method providing improvement in the next day functioning of the patient (based on Appellant’s definition, Specification, page 18, “"Improvement in next day functioning" refers to 
Walsh also teaches that GBX has consistently increased SWS/SWA in a dose-related manner, in adult and elderly healthy subjects and in primary insomnia patients (page 660, left column, last 3 lines of the fourth paragraph).
Walsh does not teach a method of treating narcolepsy in a patient in need thereof with gaboxadol, as in the instant claims.

Mignot (Sleep 2005, 28 (6), 754-763) teaches that SWS-enhancers are effective to treat narcolepsy. Mignot teaches (page 756, Table 2, lines 8-10) that the efficacy of sodium oxybate (GHB, efficacious in the treatment of multiple symptoms of narcolepsy: sleepiness, catalepsy, and disturbed nocturnal sleep, page 757, left column, last paragraph), a SWS enhancer, suggests that other hypnotics with SWS effect could have similar effects; possible agents in this class include GABA-A subtype specific compounds such as gaboxadol. Thus, Mignot specifically teaches gaboxadol, a SWS enhancer and GABAergic modulator with preferential effects on extrasynaptic GABAergic receptors containing the delta and alpha 4/5 subunits (page 757, right column, second paragraph), could be effective to treat narcolepsy.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Walsh and Mignot in a method of treating narcolepsy with gaboxadol. The person of ordinary skill in the art would have been motivated to use gaboxadol, taught by Walsh to be a slow-wave sleep (SWS) enhancer in 
As such, claims 1-10 are rejected as prima facie obvious.


(2) Response to arguments
 	Appellant argues (Appeal Brief of 12 April 2021, page 3, last paragraph) that Walsh, Abad, and/or Mignot do not establish a prima facie case of obviousness because, when viewed in their entireties, both Abad and Minot indicate that it is unclear if SWS is the appropriate mechanism for treating narcolepsy and that the effectiveness of any one compound is uncertain until tested.
	Contrary to Appellant’s argument that it is unclear if SWS is the appropriate mechanism for treating narcolepsy, prior art by Mignot clearly teaches (Table 2, page 756) SWS enhancers (second line under Treatment types) and specifically teaches SWS enhancer gaboxadol as potential narcolepsy treatment.
	Further, Abad clearly teaches (page 52, left column, second paragraph) SWS enhancers and specifically teaches SWS enhancer gaboxadol (page 52, left column, second paragraph, line 11) as potential narcolepsy treatment.
	In response to Appellant’s argument that the effectiveness of any one compound is uncertain until tested, the examiner’s position is that certainty is not required; rather, the question to ask is whether a person of ordinary skill in the art would have been motivated to test gaboxadol in a method of treating narcolepsy with a reasonable expectation of success.
 	Appellant argues (page 4, first paragraph) that Mignot questions whether the SWS enhancing property of sodium oxybate is needed for beneficial effect. In response, Mignot clearly teaches (second line in Table 2) SWS enhancers as potential narcolepsy treatments. Moreover, Mignot clearly provides the motivation to select gaboxadol as SWS enhancer to be tested in a method of treating narcolepsy: Mignot teaches (Table 2) two specific SWS enhancer compounds to be tested: one of the two is gaboxadol. Thus, Mignot clearly provides the 
 	Appellant argues (page 4, second paragraph) that Abad teaches that more research is needed with respect to SWS enhancers. In response, Abad (page 52, starting on left column) dedicates an entire section to Slow-wave sleep enhancers in treatment of narcolepsy. In the first paragraph of this section, Abad teaches (page 52, left column, second paragraph) that drugs that promote slow-wave sleep have not undergone clinical trials for narcolepsy, except for SXB (sodium oxybate) which showed efficacy in treating narcolepsy (page 52, right column, third paragraph). Efficacy in clinical trials is not a requirement for patentability.  The fact that Abad implies that more research is needed because only one SWS enhancer underwent clinical trials for narcolepsy and showed efficacy in human patients with narcolepsy does not diminish in any way the teaching by Abad (page 52, left column, second paragraph, line 11) that gaboxadol, a selective extrasynaptic GABAA agonist and SWS enhancer, can be helpful to treat narcolepsy. Thus, Abad clearly provides the motivation to test gaboxadol in a method of treating narcolepsy, with a reasonable expectation of success.
 	Appellant argues (page 4, last paragraph, page 5, first paragraph) that Abad teaches that sodium oxybate, baclofen and R-baclofen are the only SWS enhancers tested in narcolepsy and are GABAB receptor agonists; Appellant cites Abad for the teaching that the results with R-baclofen are “only positive in narcolepsy rodent models, and further studies in human narcolepsy are needed.” In response, the instant claims are drawn to a method of treating narcolepsy comprising administering gaboxadol to a patient in need thereof; the patient population in the instant claims is not restricted to human patients.
A receptor agonist, while sodium oxybate, baclofen and R-baclofen are GABAB receptor agonists. Appellant argues (page 6, third paragraph) that sodium oxybate, baclofen and R-baclofen “bind to a different receptor having different physiological and pharmacological properties than does gaboxadol (page 6, third paragraph)” and “in view of the equivocal teachings of Abad and Mignot”, a person of ordinary skill in the art (POSA) would not have a sufficient or reasonable basis to conclude or predict that gaboxadol would/could be a successful treatment for narcolepsy as instantly claimed.
	In response to Appellant’s argument regarding gaboxadol having a different mechanism of action (as selective GABAA receptor agonist) as compared to sodium oxybate or baclofen/ R-baclofen (which are GABAB receptor agonists), the examiner notes that Abad teaches (page 50, under GABA modulation) that GABAB agonists, as well as GABAA modulators are effective to treat narcolepsy. Importantly, Abad specifically teaches gaboxadol (page 52, left column, second paragraph, line 11) as SWS enhancer and selective GABAA agonist, as potential treatment for narcolepsy.
	In response to Appellant’s argument (page 6, last paragraph, page 7, first paragraph) regarding case law and lack of reasonable expectation of success for drugs sharing a mechanism of action, the examiner maintains that both Abad and Mignot specifically teach gaboxadol as potential treatment for narcolepsy. Thus, irrespective of the mechanism of action of gaboxadol, Abad and Mignot clearly provide the motivation to test gaboxadol in a method of treating narcolepsy, with a reasonable expectation of success.
 Contrary to Appellant’s argument (page 7, second paragraph) that the cited art by Abad and Mignot “at most provide a hope that a drug will treat a particular disorder which is not 
In response to Appellant’s argument (page 7, last paragraph, page 8, first three paragraphs) related to lack of reasonable expectation of success in view of the many distinct mechanisms involved (page 7, last line), the examiner notes that Abad teaches 10 narcolepsy treatments (new developments), 6 out of 10 being nonhypocretin therapies, SWS enhancers being one of the 6. The fact that narcolepsy can be treated using drugs having different mode of action/pharmacology, does not diminish in any way the teaching by Abad and Mignot that drugs that promote slow-wave sleep can treat narcolepsy. 
Contrary to Appellant’s argument related to lack of a reasonable expectation of success in view of the number of agents identified (page 7, last two lines), the examiner maintains that Abad specifically teaches that gaboxadol, a selective extrasynaptic GABAA agonist and SWS enhancer, could be helpful to treat narcolepsy. Thus, Abad clearly provides the motivation to test gaboxadol, a SWS enhancer, in a method of treating narcolepsy, with a reasonable expectation of success. Further, Mignot clearly provides the motivation to select gaboxadol as SWS enhancer, 
 	Appellant refers (page 8, last paragraph, page 9, page 10, first paragraph) to a reference by Thakkar et al., submitted on August 4, 2020. Appellant cites Thakkar page 4 and argues that Thakkar “teaches away” because “one of ordinary skill in the art would have reason to believe that administration of gaboxadol (THIP) would exacerbate an underlying cause of narcolepsy.”
 	In response, there is no link in Thakkar between administration of gaboxadol and narcolepsy, let alone exacerbating an underlying cause of narcolepsy. There is no teaching in Thakkar regarding gaboxadol and treatment of narcolepsy. Thakkar does not use an animal model of narcolepsy; rather Thakkar looks at the regulation of sleep-wakefulness in freely behaving rats. The aim in Thakkar is to determine where in the brain gaboxadol (a drug that enters the market as a sleep aid (Abstract)) acts to promote sleep in freely behaving rats; Thakkar uses reverse microdialysis to perfuse gaboxadol unilaterally into the perifornical lateral hypothalamus (PFH) in rats and measures (Figure 2) a significant reduction in wakefulness with a concomitant increase in slow wave sleep (SWS) upon gaboxadol administration; Thakkar concludes that this is the first study implicating-subunit containing extrasynaptic GABAA receptors in PFH in control of sleep-wakefulness in freely behaving rats. 
This study in Thakkar uses freely behaving rats which may be relevant to gaboxadol promoting sleep, which is important in the treatment of insomnia.

Without testing gaboxadol in a relevant animal model of narcolepsy (the examiner notes that several such animal models of narcolepsy have been described in the art), the observations in Thakkar are not relevant and cannot be extrapolated to the effectiveness of gaboxadol for treatment of narcolepsy.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/IRINA NEAGU/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
Conferees:
/MARK L SHIBUYA/Supervisory Patent Examiner, Art Unit 1624

/SCARLETT Y GOON/QAS, Art Unit 1600                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.